DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, as to the point that the applied prior art fails to teach “the mask includes a first region with a high pattern density and a second region with a low pattern density” ,have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 5, the use of the term “placed” twice, one needs to be canceled. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-4,7-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high pattern density” and “low pattern density” in claim 1, line 6, is a relative term which renders the claim indefinite. The term “high pattern density” and “low pattern density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 1, line 10, the phrase "a first plasma" renders the claim indefinite because it is unclear whether this “first plasma” is referring back to the first plasma recited in line 8 or a different one?
Regarding claim 13, at the last line, the phrase "between 100 C or more and 100 0 C" renders the claim indefinite because it is unclear what would be the upper limit of the temperature range? Or there are two ranges, like one is 10 degree or more and another one is just 100 degree C. For the purpose of the rejection, examiner interprets the temperature range is between10 degree and 100 degree C.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both the claims 3 and 10 depends on a cancel-based claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (US 2011/0318931) in view of Narishige et al (US 2015/0303069).

Min et al disclose a process of etching a substrate to form micro-pattern using a mask pattern (440) [0028]-[0029], wherein the substrate a first region 400A having a high pattern density and a second region 400B having a relatively low pattern density [0032]; covering the mask pattern with a deposition layer (460) having a substantially uniform thickness is formed on side walls and upper parts of the narrow width mold mask patterns 452 and the wide width mold mask patterns 454 ([0036], Figure 6B); removing the deposition layer in such that the deposition layer is left on the sidewalls of 
Min et al fail to disclose the deposition step of depositing a film containing boron element on sidewalls of the mask and removing the deposition film in such that the deposition film is left on the sidewalls of the mask of the second region.
However, Narishige et al disclose a plasma processing method in which plasma etching (see abstract) is performed on a film to be etched 340, 350 [0074] by using a mask 330 (Fig. 7A, [0076]), the plasma processing method comprising:
	a deposition step of depositing a deposition film 352 containing a boron element and the occurrence of bowing is suppressed (boron nitride [0095]; [0096]), while a radio frequency power 131 [0104] is supplied to a sample table 112 [0060] on which a sample “W” (Fig.3) formed with the film to be etched is placed [0057]; and
	an etching step of etching the film to be etched by using plasma after the deposition step [0099] (note, etching is conducted multiple times ME1 to ME4 [0099], which encompasses depositing prior to etching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Narishige et al’s teaching of protecting sidewalls of mask pattern into Min et al’s teaching for suppressing bowing of the patterns as taught by Narishige et al.	
	As to claims 2 and 3, Narishige discloses that the etching process includes a hydrogen bromide gas and a fluorine-containing gas (HBr and C4F8 [0086]).  Narishige fails to explicitly disclose that this removes the deposition film as cited, 
	As to claim 12, Narishige discloses the film to etched is polysilicon [0077], silicon oxide [0077], or silicon nitride [0080].

Claims 4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (US 2011/0318931) in view of Narishige et al (US 2015/0303069) as applied to claim 1 above, and further in view of Liu et al (US 2009/0004870).
Modified Min et al disclose above and as to claims 4, 7-8 and 10, Narishige et al disclose to include a boron-containing element (BCl3 [0090], or other boron-containing gases [0095], in a mixture of HBr / C4F8 / BCl3 / Ar [0101]).
Narishige fails to disclose including a nitrogen element-containing gas.  
Narishige fails to disclose including a nitrogen element-containing gas.  
However, Liu et al teach that in plasma etching processes that include halogen containing gases such as HBr and fluorine and carbon gas such as C4F8, that it is a known technique to also include a carrier gas such as N2 [0046].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a nitrogen element-containing gas such as N2 in the method of modified Kang et al with Narishige et al because Liu et al teach it is a known and useful technique in plasma etching, and such is expected to give the predictable result of an etched film.
	Further as to claims 8 and 9, Narishige  et al discloses to include C4F8.  Narishige et al disclose that other fluorocarbon gases can be included [0115], but Narishige et al fail to disclose CF4.  
4F8 is CF4 [0046].  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include CF4 as the fluorocarbon in the method of modified Min et al with Narishige et al because Liu et al teach it is a functionally equivalent fluorocarbon for etching processes, and it is expected to give the predictable result of an etched structure.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (US 2011/0318931) in view of Narishige et al (US 2015/0303069) as applied to claim 1 above, and further in view of Luong et al (US 2019/0096672).
Modified Min et al disclose above except the deposition step being performed while maintaining the substrate temperature 10 degree or more and 100 degree.
However, Luong et al disclose an etching process for etching a multilayered structure in order to form a patterned feature [0059]; during the patterning process, BCl.sub.3 passivation gas to the plasma chemistry at 30.degree.  C. FIG. 7B illustrates a result of a method performed by adding 12 sccm of BCl.sub.3 (boron -containing element) passivation gas to the plasma chemistry at 45.degree.  C. FIG. 7C illustrates a result of a method performed by adding 12 sccm of BCl.sub.3 passivation gas to the plasma chemistry at 45.degree.  C. and at a pressure of 60 mT.  While each result is better than the baseline process, it is clear from these results that controlling the temperature and pressure within the processing chamber 110 can control the results, such that target processing objectives are met.  Examples of target processing objectives may include critical dimensions of the patterned feature 402, the amount of passivation layer buildup on the vertical walls of the third TaN layer 316, the size and shape of the TEOS cap, and the like [0069]; and aforesaid temperature range overlaps the claimed range and overlapping ranges are prima facie obvious, MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Luong et al’s teaching of depositing a boron-containing passivation layer on the side walls of the feature into modified Min et al’s teaching for maintaining the desired critical dimension of the features as taught by Luong et al.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishizuka (US 2012/0208369) discloses a plasma etching process of a substrate having high pattern density and low patter density, wherein the etch selectivity can be improved by pulsing the RF bias power due to hard mask protection [0026]- [0028] and Figures 3A-3B).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713